Citation Nr: 1758747	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a chest disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from May 1972 to May 1996, with service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO denied service connection for the disabilities currently on appeal.

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Board video hearing, and a transcript of the hearing is of record.

The claims of service connection for a skin disability, a back disability, and a bilateral hand disability were originally adjudicated as claims of service connection for a skin rash, a back sprain, and pain in knuckles.  To ensure that any diagnosis of a skin condition, a back condition, or a bilateral hand condition is considered, the Board has recharacterized the issues as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a left knee disability was raised by the record in a February 2014 private medical treatment note and during the Veteran's April 2017 Board hearing testimony, and the issue of entitlement to service connection for tinnitus was raised by the record in the April 2017 hearing testimony.  As these issues have not been adjudicated by the agency of original jurisdiction (AOJ), they are referred for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The Board notes that the issues currently on appeal have been developed and adjudicated as claims for whether new and material evidence has been received to reopen the claims.  The Veteran initially sought entitlement to service connection for these issues in March 2004; service connection was denied in a January 2005 rating decision.  The Veteran did not appeal the decision, and it became final.  In an August 2011 statement in support of claim, the Veteran alleged a notice issue with the January 2005 rating decision and resubmitted the March 2004 claims for service connection.  Normally, the Veteran would be required to submit new and material evidence to reopen his claims for service connection.  See 38 C.F.R. § 3.156 (a) (2017).

However, during the course of the appeal, additional service treatment records (STRs) have been received which include findings that may be relevant to the Veteran's claim.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156 (c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Therefore, the submission of new and material is not required in this case for VA to consider the claim on the merits.

The Veteran's claims for entitlement to service connection for a skin disability, a bilateral hearing loss disability, a left foot disability, a back disability, and a bilateral hand disability are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have a chest disability that had its clinical onset in or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for a chest disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In a November 2011 statement in support of claim, the Veteran asserted that he never received notice of the RO's January 2005 rating decision.  However, as previously discussed, the Board is reconsidering the Veteran's original claim on the merits.  Therefore, a discussion concerning VA's compliance with its duty to notify is unnecessary.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Otherwise, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Legal Analysis: Entitlement to Service Connection for a Chest Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946 and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 U.S.C. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary.  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases); or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C. § 1117 (g).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran asserts that he has a chest disability that is etiologically related to his active military service.  See March 2004 Application for Compensation or Pension; April 2017 Board Hearing Testimony.

A review of the Veteran's STRs reveal  no complaints, symptoms, treatments, or diagnoses pertaining to chest pain or any symptomatology commonly associated with chest pain or a chest disability.  Indeed, diagnostic testing of the Veteran's chest in conjunction with his retirement from service revealed a normal chest.  See March 6, 1996 Mood AFB Routine Radiography Report.

Moreover, the Veteran's post-service treatment records are silent for complaints of or treatment for chest pain or a chest disability.

The Veteran was afforded a VA Gulf War General Medical Examination, including an examination concerning his claimed chest disability, in May of 2012.  The Veteran reported chest pain with an onset in the 1980s, which he has treated with aspirin.  He stated that the pain "comes and goes" and was unsure of what caused it, though he reported having it when he was tired from being active.  Physical examination revealed normal heart functioning.  In an interview-based metabolic equivalents test, the Veteran denied experiencing any signs or symptoms of a chest or heart disability.  The Veteran reported that his chest pain impacted his ability to work as a chemical plant manager because it was hard to breath and he was afraid of breathing in chemicals.  Ultimately, the examiner found no objective evidence of a chest disability.

Overall, the May 2012 VA examiner found no diagnosed illnesses for which no etiology was established, and no additional signs or symptoms of undiagnosed illness or a chronic multi-symptom illness.

During his April 2017 Board hearing, the Veteran testified that the circumstances of his chest disability are "very vague," then described occasional heart palpitations that started during service in Saudi Arabia, for which he was placed on bed rest for a few days.  He explained that since then, it doesn't happen very often-"maybe every six months or ten months"-and he has not sought medical treatment.

Overall, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chest disability.  First of all, the Veteran's STRs are silent for any complaints or diagnoses of a chest disability, or even chest pain.  Moreover, the objective medical evidence of record does not show that the Veteran has a current chest disability, nor does it suggest that the Veteran's chest pain is a sign or symptom of undiagnosed illness or a chronic multi-symptom illness.  The only evidence of record concerning a chest disability is the Veteran's own subjective reports of pain-and generally, pain alone is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In reaching its conclusion, the Board has considered the Veteran's lay testimony concerning his chest pain and its relationship to service.  While it is true that as a lay person, the Veteran is competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment, he is not competent to make medical conclusions, especially as to such complex issues as the nature and etiology of his claimed chest disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Rather, given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiner's opinion to be the most probative evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiner who performed the Veteran's May 2012 VA examination reviewed the Veteran's claims file, examined the Veteran in person, and relied on her medical training and skill in reaching conclusions concerning the nature of the Veteran's claimed disability.

Ultimately, because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a chest disability is not warranted.


ORDER

Entitlement to service connection for a chest disability is denied.


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure there is a complete record upon which to decide the Veteran's claim.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  VA's duty to assist includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  Where VA has undertaken to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran asserts that he is entitled to service connection for a skin disability, a bilateral hearing loss disability, a left foot disability, a back disability, and a bilateral hand disability, all of which he contends are etiologically related to his active military service.  The Veteran's assertions are corroborated by entries in his STRs, as well as by his own lay testimony during his April 2017 Board hearing.  Moreover, the Veteran provided private medical records indicating that he has received treatment for these disabilities since leaving active service.  The Board finds no reason to doubt the credibility of the private medical or lay evidence provided by the Veteran in this case.  However, to date, the Veteran has not been afforded VA examinations concerning the nature and etiology of his claimed hearing loss disability, left foot disability, back disability, or bilateral hand disability.  Consequently, remand is necessary in order to schedule the Veteran VA examinations for these claimed disabilities.

The Veteran underwent a VA examination concerning his claimed skin disability in May 2012, however the Board finds that the examination is inadequate for the purpose of determining whether the Veteran is entitled to service connection.  Specifically, while the VA examiner found that the Veteran had a skin disability, she did not opine as to whether or not it was etiologically related to military service.

Additionally, as previously discussed, a May 2012 VA Gulf War Medical Examination found no diagnosed illnesses for which no etiology was established, and no additional signs or symptoms of undiagnosed illness or a chronic multi-symptom illness.  However, the examiner did not consider the additional STRs and private treatment records that have since been associated with the Veteran's claims file.

Based on the foregoing, the Board finds that the Veteran should be provided VA examinations to determine the nature and etiology of his claimed skin disability, bilateral hearing loss disability, left foot disability, back disability, and bilateral hand disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding medical treatment records that are not already associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  The examiner(s) should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed in its entirety and the report should note that review.  The examiner is requested to provide a complete rationale for any opinion.  Specifically, the examiner is asked to answer the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability was incurred during active service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The examiner should assume that the Veteran is a credible historian and should consider his lay testimony.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed skin disability, left foot disability, back disability, and bilateral hand disability.  The examiner(s) should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed in its entirety and the report should note that review.  The examiner is requested to provide a complete rationale for any opinion.  Any clinically indicated testing and/or consultations must be performed.  For each disability, the examiner is asked to specifically address the following:

a.  Complete a Persian Gulf protocol examination and provide a response to the following:

i.  Is it at least as likely as not that the Veteran's disability can be attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

In answering this question, the examiner must specifically rule in or rule out a diagnosis of fibromyalgia and/or chronic fatigue syndrome.

ii.  If (i) is answered yes, did the condition become manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016?

b.  If (a)(i) and (ii) are answered no, is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed disability is otherwise causally or etiologically related to the his period of active service?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  

3.  Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


